 

Exhibit 10.5 

 

ANTRIABIO, INC.
2016 Non Qualified Stock option PLAN
NOTICE OF STOCK OPTION GRANT

 

 You have been granted the following option to purchase Shares of AntriaBio,
Inc. (the “Company”):

 

Name of Participant: Morgan Fields__________     Total Number of Shares Granted:
600,000____________________     Type of Option: Non-Qualified Stock Option    
Exercise Price Per Share: $1.20____________________________     Date of Grant:
December 28, 2016__________________     Vesting Commencecement Date October 31,
2016________________     Date Exercisable: Subject to the terms set forth
herein, this Option shall vest and become exercisable with respect to 1/48th of
the Shares upon each monthly anniversary of the Vesting Commencement Date ending
on the fourth anniversary of the Vesting Commencement Date, at which time the
full Option shall be vested; provided that in no event shall the Option vest
following the date Participant’s Service ceases. Any vested portion of the
Option shall only be exercisable following termination of Participant’s Service
as provided in Section 3 of the Stock Option Agreement.     Expiration Date:
October 31, 2026____________________

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 2016 Non Qualified Stock Option Plan and the related
Stock Option Agreement, both of which are made a part of this document.

 

 

 

 

PARTICIPANT:   ANTRIABIO, INC.           By:               Title:   Print Name  
   

 

2

 

 

ANTRIABIO, INC.
2016 Non Qualified Stock Option Plan
STOCK OPTION AGREEMENT

 

1.          Grant of Option. AntriaBio, Inc., a Delaware corporation (the
“Company”) hereby grants Participant the option (the “Option”) to purchase all
or any part of the number of shares (the “Shares”) of common stock of the
Company at the exercise price set forth in the Notice of Stock Option Grant,
subject to the terms and conditions of this Stock Option Agreement (the
“Agreement”) and the AntriaBio, Inc. 2016 Non Qualified Stock Option Plan (the
“Plan”). In the event of any conflict between this Agreement and the Plan, the
Plan will govern. By acceptance of this grant, Participant and agrees to the
terms and conditions of the Plan and this Agreement. The Option will not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

The Option shall terminate at the close of business ten years from the date
hereof (the “Expiration Date”).

 

2.          Vesting of Option Rights.

 

(a)         Except as otherwise provided in this Agreement, all or part of this
Option may be exercised prior to its expiration at the time or times set forth
in the Notice of Stock Option Grant.

 

(b)         During the lifetime of Participant, the Option shall be exercisable
only by Participant and shall not be assignable or transferable by Participant,
other than by will or the laws of descent and distribution, or as may be
permitted pursuant to Section 6(b)(v) of the Plan.

 

3.          Exercise of Option after Death or Termination of Employment. The
Option shall terminate and may no longer be exercised if Participant ceases to
provide Service to the Company or its Affiliates, except that:

 

(i)          If Participant’s Service shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in Section 3(e)),
Participant’s death or disability (within the meaning of Section 22(e)(3) of the
Code), or Retirement (as defined in Section 3(f)), Participant may at any time
within a period of 3 months after such termination exercise the Option to the
extent the Option was exercisable by Participant on the date of the termination
of Participant’s employment.

 

(ii)         If Participant’s Service is terminated for Cause, the Option shall
be terminated as of the date of the act giving rise to such termination.

 

(iii)        If Participant shall die while the Option is still exercisable
according to its terms, if Service is terminated because Participant has become
disabled (within the meaning of Section 22(e)(3) of the Code) while in Service
of the Company, or in the event of the Participant’s Retirement (as defined in
Section 3(f)) and Participant shall not have fully exercised the Option, such
Option may be exercised at any time within 12 months after Participant’s death
or date of termination of Service for disability or Retirement by Participant,
personal representatives or administrators or guardians of Participant, as
applicable or by any person or persons to whom the Option is transferred by will
or the applicable laws of descent and distribution, to the extent of the full
number of Shares Participant was entitled to purchase under the Option on the
earlier of the (i) date of death or (i) date of termination of Service for
disability or Retirement, as applicable.

 

3

 

 

(iv)        Notwithstanding the above, in no case may the Option be exercised to
any extent by anyone after the Expiration Date.

 

(v)         “Cause” shall mean (i) the willful and continued failure by
Participant substantially to perform his or her duties and obligations (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), (ii) Participant’s conviction or plea bargain of any felony or
gross misdemeanor involving moral turpitude, fraud or misappropriation of funds
or (iii) the willful engaging by Participant in misconduct which causes
substantial injury to the Company or its Affiliates, its employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on Participant’s part shall be considered “willful” unless done
or omitted to be done, by Participant in bad faith and without reasonable belief
that his or her action or omission was in the best interests of the Company.

 

(vi)        “Retirement” shall mean termination of Participant’s Service on or
after the date Participant attains age 65; provided that, if Participant
terminates due to Retirement but continues to serve as a director of the
Company, such Optionee’s Service with the Company shall be deemed not to have
terminated for purposes of this Agreement and the Plan until the date as of
which Participant’s services as a director of the Company shall also have
terminated, at which time Participant shall be deemed to have terminated Service
as a result of Retirement.

 

(vii)       “Service” shall mean Participant’s performance of services for the
Company (or any Affiliate) in the capacity of an employee, officer, consultant,
independent contractor, advisor or non-employee director.

 

4.          Method of Exercise of Option. Subject to the foregoing, the Option
may be exercised in whole or in part from time to time by serving written notice
to the Company (through the Plan administrator or other means specified by the
Company) stating the number of Shares to be purchased. The notice shall state
the number of Shares as to which the Option is being exercised and shall be
accompanied by payment of the exercise price. Such notice must be accompanied by
payment in full of the exercise price for all Shares to be purchased by (i) cash
or check, (ii) delivery of unencumbered Shares previously acquired by you having
a Fair Market Value (as defined in the Plan) on the date of exercise that is
equal to the exercise price or (iii) withholding of Shares that would otherwise
be issued upon such exercise having a Fair Market Value on the date of exercise
equal to the aggregate exercise price for the Shares for which the Option is
being exercised.

 

4

 

 

5.           Miscellaneous.

 

(a)          No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of
Participant, Participant’s legal representative or permissible assignee, as
applicable.

 

(b)          No Right to Employment. Nothing herein shall be construed as giving
Participant the right to continue in the employ or to provide services to the
Company or any affiliate, whether as an employee or as a consultant or
otherwise, or interfere with or restrict in any way the right of the Company or
any affiliate to discharge the Participant, whether as an employee or consultant
or otherwise, at any time, with or without cause. In addition, the Company or
any affiliate may discharge the Participant free from any liability or claim
under this Agreement, unless otherwise expressly provide herein.

 

(c)          Governing Law. The validity, construction and effect of the
Agreement shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.

 

(d)          Severability. If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any applicable law, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Company,
materially altering the purpose or intent of the Agreement, such provision shall
be stricken as to such jurisdiction or the Agreement, and the remainder of the
Agreement shall remain in full force and effect.

 

(e)          No Trust or Fund Created. The Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and Participant or any other person.

 

(f)          Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(g)          Conditions Precedent to Issuance of Shares. Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the purchase price relating to the Option, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.

 

5

 

 

(h)          Withholding. In order to provide the Company with the opportunity
to claim the benefit of any income tax deduction which may be available to it
upon the exercise of the Option and in order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Participant.

 

6



